Citation Nr: 1420377	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-01 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1979 to April 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Louisville, Kentucky.

The Veteran testified at a decision review officer (DRO) hearing in January 2009 and a Board Central Office hearing in March 2010 before the undersigned; transcripts from both hearings have been associated with the Veteran's claims file.  

In a July 2010 decision, in pertinent part, the Board denied service connection for PTSD and remanded the TDIU claim because it was inextricably intertwined with other issues then on appeal.  By a Joint Motion for Partial Remand (Joint Motion) approved by a March 2011 Order of the United States Court of Appeals for Veterans Claims (Court), the Secretary and the appellant agreed to vacate that portion of the Board's July 2010 decision that denied service connection for PTSD, in part based on a need to address an additional potential stressor to support the PTSD claim, and in part based on new Court precedent regarding the scope of a PTSD claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2012, and April 2013, the Board remanded the issues of entitlement to service connection for a psychiatric disorder to include PTSD and depression and entitlement to TDIU for additional development.  In an October 2013 remand, the Agency of Original Jurisdiction (AOJ) was specifically directed to provide the Veteran with a new VA examination.  As will be discussed in greater detail below, the AOJ failed to schedule the Veteran for a new VA examination rendering the Board's dictates as not substantially complied with.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2014, the appellant submitted additional evidence along with a waiver of review by the AOJ. 38 U.S.C.A. § 20 .1304 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

At the outset, the Board notes that the medical history regarding the Veteran's PTSD claim was thoroughly outlined in the prior October 2013 remand and need not be repeated here.  Following its review of the record, the Board has determined that further development of the record is required before the Board decides the Veteran's claim.

In the prior October 2013 remand, the Board, in part, remanded the claim for service connection for a psychiatric disorder, to include PTSD and depression, to afford the Veteran a VA examination conducted by a psychiatrist to obtain the medical information and opinions necessary to decide the claim.  More specifically, the Board directed the AOJ to afford the Veteran a VA examination conducted by a psychiatrist or clinical psychologist (other than the psychologist who conducted the March 2012 examination and provided addendum opinions in March 2013 and May 2013) to determine whether the diagnostic criteria for PTSD are met.  The examiner was advised to consider the Veteran's contentions and evidence of record that he has PTSD from (1) the 9/11 terrorist attacks, war in Iraq, and execution of Saddam Hussein; (2) witnessing protests by Muslim students while docked and on guard duty in Manila, Republic of the Philippines without ammunition in his rifle; (3) picking up "boat people" from Vietnam or Cambodia and seeing boats blown out of the water after passengers were unloaded; (4) the October 1979 event, which is documented in service treatment records, that resulted in a left shoulder injury; (5) being on an ammunition ship in the Persian Gulf that aborted a rescue mission during the Iran hostage crisis; (6) being held up at gunpoint while buying heroin on active duty; or (7) his involvement in an October 2007 single-vehicle motor vehicle collision with a tree resulting in multiple injuries.

Following a review of the claims file and examination of the Veteran, the examiner was to clearly indicate whether the Veteran met the diagnostic criteria for PTSD.  If so, the examiner should clearly identify which claimed stressor(s) support the diagnosis of PTSD.

With regard to the December 1979 event involving protestors, the examiner was to determine whether the Veteran currently suffered from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

Regarding the claimed depression disability, and any other psychiatric disorder found on examination (other than opiate dependence or a personality disorder), the psychiatrist or psychologist was to provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability, including depression, began in service or was otherwise medically related to military service.

If a psychiatric disorder, including depression, did not begin in service and was not medically related to military service, the examiner was advised to indicate whether any psychiatric disorder, including depression, was at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected left shoulder or right wrist disability.  If aggravated, the examiner was to specify to the extent possible the baseline of psychiatric disorder or depression prior to aggravation, and the permanent, measurable increase in psychiatric impairment resulting from the aggravation.

There is no indication that the Veteran has been afforded the requested VA examination.  The Board has carefully considered the totality of all of the evidence; however, in light of the AOJ's failure to comply with the Board's directives in the most recent October 2013 remand, the Board must remand the matter back to AOJ for further development.  Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008).

It appears that the Veteran continues to receive pertinent treatment at the Mountain Home VA Medical Center (VAMC). Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran's TDIU claim remains intertwined with the service connection claim that is the subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await development and readjudication of this claim. The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). Expedited handling is requested.)

1. Obtain ongoing treatment records from the Mountain Home VAMC dated from January 2014 to the present and associate them with the claims file.

2. After completion of the above development, the Veteran should be afforded a VA examination conducted by a psychiatrist or clinical psychologist (other than the psychologist who conducted the March 2012 examination and provided addendum opinions in March 2013 and May 2013) to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist or psychologist designated to examine the Veteran and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner should consider the Veteran's contentions and evidence of record that he has PTSD from (1) the 9/11 terrorist attacks, war in Iraq, and execution of Saddam Hussein; (2) witnessing protests by Muslim students while docked and on guard duty in Manila, Republic of the Philippines without ammunition in his rifle; (3) picking up "boat people" from Vietnam or Cambodia and seeing boats blown out of the water after passengers were unloaded; (4) the October 1979 event, which is documented in service treatment records, that resulted in a left shoulder injury; (5) being on an ammunition ship in the Persian Gulf that aborted a rescue mission during the Iran hostage crisis; (6) being held up at gunpoint while buying heroin on active duty; or (7) his involvement in an October 2007 single-vehicle motor vehicle collision with a tree resulting in multiple injuries.

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD. If so, the examiner should clearly identify which claimed stressor(s) support the diagnosis of PTSD.

With regard to the December 1979 event involving protestors, the examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Regarding the claimed depression disability, and any other psychiatric disorder found on examination (other than opiate dependence or a personality disorder), the psychiatrist or psychologist should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability, including depression, began in service or is otherwise medically related to military service.

If a psychiatric disorder, including depression, did not begin in service and is not medically related to military service, the examiner should indicate whether any psychiatric disorder, including depression, is at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected left shoulder or right wrist disability.  If aggravated, specify to the extent possible the baseline of psychiatric disorder or depression prior to aggravation, and the permanent, measurable increase in psychiatric impairment resulting from the aggravation.

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  If, after completion of instructions 1 through 2 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. §  4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4. After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, if any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file and Virtual VA eFolder since the claim was last adjudicated in August 2013.  The Veteran and his representative should be afforded the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



